Exhibit 10.2


AMENDMENT
NO. 1 TO
EQUIFAX 2005 EXECUTIVE DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective as of January 1, 2015)


THIS AMENDMENT made as of this 30th day of June, 2016 by Equifax Inc. (the
“Company”);
WHEREAS, the Company maintains the Equifax 2005 Executive Deferred Compensation
Plan, as amended and restated effective as of January 1, 2015 (the “Plan”); and
WHEREAS, the Compensation Committee of the Board of Directors of the Company has
approved a discretionary employer contribution to the Plan for certain eligible
executives that is designed to supplement certain retirement benefits that
cannot be provided by the Company’s tax-qualified plan;
NOW, THEREFORE, the Plan is hereby amended as follows:
1.
Section 1.1 is deleted in its entirety and the following substituted therefor:
“1.1    Account shall mean the records maintained by the Administrator to
determine the Participant’s deferrals under this Plan and any Supplemental
Retirement Contributions made by an Employer pursuant to Section 2.4. Such
Account may be reflected as an entry in the Company’s (or Employer’s) records,
or as a separate account under a trust, or as a combination of both. The
Administrator may establish such subaccounts as it deems necessary for the
proper administration of the Plan, including a Retirement Account, Scheduled
Withdrawal Accounts and Supplemental Retirement Contribution Account.”
2.
Section 1.3 is deleted in its entirety and the following substituted therefor:
“1.3    Base Salary shall mean the Participant’s base annual salary, including
any lump sum merit payment and excluding commissions, incentive and
discretionary bonuses and other non-regular forms of compensation, before
reductions for contributions to or deferrals under any retirement, deferred
compensation, welfare or other benefit plans of the Employer.”
3.
Section 1.5 is deleted in its entirety and the following substituted therefor:
“1.5    Bonus shall mean the amount paid to the Participant by the Employer
during the year under the Employer’s annual incentive bonus program, and the
amount of any other short-term cash incentive bonuses, including spot awards,
and retention bonuses, before reductions for contributions to or deferrals under
any retirement, deferred compensation, welfare or other benefit plans of the
Employer. Notwithstanding the above, for purposes of Elective Deferrals, Bonus
shall mean only those amounts paid under the Employer’s annual incentive bonus
program or any other bonus that is designated from time to time by the
Administrator to be eligible for Elective Deferrals.”







--------------------------------------------------------------------------------




4.
Section 1.16 is deleted in its entirety and the following substituted therefor:
“1.16    Participant shall mean an Eligible Executive who has elected to
participate in the Plan and has completed a Participant Election Form pursuant
to Article 2 of the Plan or who has been credited with a Supplemental Retirement
Contribution pursuant to Section 2.4.”
5.


Article 1 is amended by addition of the following definitions:
“1.31    Supplemental Retirement Contribution Account shall mean the subaccount
maintained by the Administrator to reflect any Supplemental Retirement
Contributions credited to a Participant pursuant to Section 2.4 and any earnings
thereon. The Supplemental Retirement Contribution Account shall be considered a
separate plan for purposes of Section 409A.
1.32    Supplemental Retirement Contributions shall mean any Employer
contributions credited to a Participant pursuant to Section 2.4.”
6.
Article 2 is amended by the addition of the following new Section 2.4:
“2.4    Supplemental Retirement Contributions. The Employer may in its
discretion make Supplemental Retirement Contributions to the Plan on behalf of
one or more Eligible Executives. The Compensation Committee of the Board of
Directors of the Company shall determine the Eligible Executives who are
eligible to receive Supplemental Retirement Contributions and the amounts of
such contributions. The Supplemental Retirement Contributions shall be credited
to the Eligible Executive’s Supplemental Retirement Contribution Account. Except
as set forth on Appendix A, the terms and conditions of the Plan shall apply to
the Supplemental Retirement Contributions and the Participant’s Supplemental
Retirement Contribution Account. The Administrator shall have the discretionary
authority to make all determinations with respect to a Participant’s
Supplemental Retirement Contribution Account.”
7.
Section 3.1 is amended by deleting the last sentence of the first paragraph and
replacing it with the following sentence:
“Except as set forth on Appendix A with respect to a Participant’s Supplemental
Retirement Contribution Account, amounts credited to a Participant’s Account
shall be fully vested at all times.”
8.
This Amendment No. 1 shall be effective as of January 1, 2016. Except as hereby
modified, the Plan shall remain in full force and effect.


IN WITNESS WHEREOF, the Company has executed this Amendment No. 1 as of the date
first written above.






--------------------------------------------------------------------------------




EQUIFAX INC.




By:    /s/ Coretha M. Rushing                


Title:    Chief Human Resource Officer            




--------------------------------------------------------------------------------






APPENDIX A
SUPPLEMENTAL RETIREMENT CONTRIBUTIONS


A.1.    Supplemental Retirement Contributions. Unless otherwise determined by
the Employer, the annual Supplemental Retirement Contribution for a designated
Eligible Executive will be equal to ten percent (10%) of the sum of (i) the
Eligible Executive’s Base Salary for the Plan Year and (ii) the Bonus paid to
the Eligible Executive in the Plan Year. The Supplemental Retirement
Contribution for a Plan Year will be credited to the Participant’s Supplemental
Retirement Contribution Account at such time after the end of the Plan Year as
may be determined by the Employer. To be eligible to receive the Supplemental
Retirement Contribution for a Plan Year, the Participant must be actively
employed on the last day of the Plan Year, provided that if a Participant
terminates employment during a Plan Year as a result of death, Disability or
after qualifying for Retirement, the Participant will receive a Supplemental
Retirement Contribution for such Plan Year based upon his Base Salary received
and any Bonus paid prior to the date of his Termination of Employment. Earnings
on the Participant’s Supplemental Retirement Contribution Account shall be
determined in accordance with Section 3.2.
A.2.    Vesting of Supplemental Retirement Contribution Account. Except in the
event of death or Disability, a Participant will vest in his Supplemental
Retirement Contribution Account upon completion of three (3) Years of Vesting
Service after the date the Participant becomes eligible to participate in the
Supplemental Retirement Contribution portion of the Plan. In the event while
actively employed, a Participant dies or incurs a Disability, the Participant’s
Supplemental Retirement Contribution Account shall become fully vested. On the
date an Eligible Executive is first designated as eligible to receive a
Supplemental Retirement Contribution, the Employer may give the Eligible
Executive credit for service with the Employer (or another employer) prior to
the date of such initial eligibility.
A.3.    Distribution of Supplemental Retirement Contribution Account. A
Participant’s vested Supplemental Retirement Contribution Account shall be
payable in accordance with Article IV, V, or VI, as applicable, except as
follows:
(i)     No Scheduled Withdrawals are permitted from the Supplemental Retirement
Contribution Account.
(ii)     In lieu of Section 4.1, the following provision shall apply to the
Participant’s Supplemental Retirement Contribution Account: Upon a Participant’s
Termination of Employment after he attains age 55, vested amounts credited to
the Participant’s Supplemental Retirement Contribution Account shall be paid in
a single lump sum unless the Participant has elected within 30 days of becoming
eligible to participate in the Supplemental Retirement Contribution portion of
the Plan (or such other time period as provided by the Administrator in
accordance with Section 409A) to have such Supplemental Retirement Contribution
Account paid in substantially level annual installments over a specified period
of not more than fifteen (15) years. Payments shall begin on the Settlement Date
following the Participant’s Termination of Employment. Any reference in the Plan
to making payments or paying Retirement benefits in accordance with Section 4.1
shall mean payment in accordance with this Section A.3(ii) for the Supplemental
Retirement Contribution Account.
(iii)     In lieu of Section 4.2, the following Termination Benefit provision
shall apply: If the Participant’s Termination of Employment for any reason other
than death or Disability occurs prior to age 55, his vested Supplemental
Retirement Contribution Account shall remain credited to the Participant in the
Plan (with notional earnings as provided in Article 3 through the Valuation
Date) and shall be payable in a lump sum on the Settlement Date following the
date the Participant attains age 55.
(iv)     Section 4.3 and Section 5.3 shall apply with respect to the
Participant’s Account excluding the Participant’s Supplemental Retirement
Contribution Account. In addition, if the amount of the Participant’s
Supplemental Retirement Contribution Account at the time the Participant (or the
Participant’s Beneficiary) would otherwise commence installment payments in
accordance with A.3(ii) is less than or equal to fifty thousand dollars




--------------------------------------------------------------------------------




($50,000), the Company shall pay the Participant’s Supplemental Retirement
Contribution Account in a single lump sum payable on the last day of the month
in which such benefits first become payable.
(v)    For the avoidance of doubt, Sections 4.4, 4.5 and 4.6 shall apply to the
Participant’s Supplemental Retirement Contribution Account provided that only
vested Supplemental Retirement Contribution Accounts shall be available for
distributions on account of Financial Hardship under Section 4.5.


